Citation Nr: 0840681	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  97-27 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected coccygodynia.

2.  Entitlement to service connection for residuals of a 
chronic lumbar strain, to include herniated lumbar discs, 
degenerative arthritis of the lumbar spine and lower 
extremity muscle weakness; and cervical myelopathy at C3-C4, 
to include as secondary to service-connected coccygodynia.

3.  Entitlement to an increased rating for coccygodynia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 6, 1973 to 
September 26, 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought.  These ratings include the July 1997 rating 
decision which denied a rating in excess of 10 percent 
disabling for coccygodynia, the September 2000 rating 
decision which denied entitlement to service connection for 
residuals of a chronic lumbar strain, to include herniated 
lumbar discs, degenerative arthritis of the lumbar spine and 
lower extremity muscle weakness; and cervical myelopathy at 
C3-C4.  This matter also stems from a perfected appeal of an 
August 1996 rating decision which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for a psychiatric disorder to include as secondary to his 
service-connected coccygodynia.

In January 2002, the Board remanded these matters for further 
development and disposed of additional claims which were on 
appeal at that time. 

This case once again reached the Board in June 2006.  At that 
time, the Board made a determination to reopen the 
psychiatric disorder claim based on the receipt of new and 
material evidence.  The Board then remanded the issues of 
entitlement to service connection for a psychiatric disorder 
and entitlement to an increased rating for coccygodynia for 
further development.  But in this same June 2006 decision, 
the Board denied the veteran's claim of entitlement to 
service connection for residuals of a chronic lumbar strain.  

The veteran appealed the Board's decision to deny service 
connection for residuals of a chronic lumbar strain to the U. 
S. Court of Appeals for Veterans Claims (Court).  Pursuant to 
a June 2007 Order and Joint Motion, the Court vacated the 
Board's decision as to the chronic lumbar strain issue and 
remanded this issue so that the Board may request a VA 
etiological opinion.  In this regard, the Court indicated 
that the Board had not substantially complied with its 
previous remand order in January 2002, which previously had 
requested a VA etiological opinion.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers on 
the claimant, as a matter of law, the right to substantial 
compliance with the remand orders).  

In addition, the Court indicated that it did not have 
jurisdiction of the issues of entitlement to service 
connection for a psychiatric disorder and entitlement to an 
increased rating for coccygodynia, since the Board had 
remanded these claims in June 2006 for further development, 
such they were not yet final.  See Breeden v. Principi, 17 
Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 
481, 483 (1997).  

The case has now returned to the Board so that it can 
implement the Court's directives.    

To comply with the Court's Order, the Board is again 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the January 2002 notice letter sent by the RO to 
the veteran for the chronic lumbar strain issue is 
insufficient.  The RO (AMC) should send the veteran a VCAA 
notice letter that notifies the veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate 
this claim.  This notice should also address secondary 
service connection for the chronic lumbar strain issue.  The 
notice should indicate what information or evidence should be 
provided by the veteran and what information or evidence VA 
will attempt to obtain on the veteran's behalf.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This letter must also 
comply with the recent Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter 
should specifically advise him concerning the elements of a 
disability rating and an effective date, which will be 
assigned if the veteran's service connection claim for a 
chronic lumbar strain is granted.

Second, as to the increased rating for coccygodynia claim, 
the veteran has not received a VCAA letter complying with a 
recent decision of the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Therefore, a remand is required for 
the RO (AMC) to issue a Vazquez-Flores compliant letter.  

Third, the veteran's VA treatment records on file from the VA 
Medical Center (VAMC) in San Juan, Puerto Rico only date to 
September 2001, some seven years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  In 
addition, in a recent November 2008 letter, the veteran's 
attorney indicated that the veteran was "recently" 
hospitalized for the evaluation of a spinal cord injury at 
the VAMC in Richmond, Virginia.  Unfortunately, she did not 
identify the dates of that treatment.   In any event, the RO 
(AMC) should take appropriate steps to determine whether 
these relevant VA medical records exist, and if so, to obtain 
them on remand.

Fourth, in its Joint Remand, the Court advised that the Board 
had not fully complied with its previous remand request in 
January 2002.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.  Specifically, in January 
2002, the Board remanded the issue of service connection for 
a chronic lumbar strain for a VA medical examiner to offer an 
opinion "as to which, if any of the spinal pathology 
currently manifest is as likely as not related to the 
veteran's service-connected coccygodynia and/or the trauma 
the veteran experienced in service."  In February 2002, 
three VA physicians offered an opinion that the veteran's 
current back disability was not related etiologically to his 
service-connected coccygodynia.  The Board followed by 
denying this service connection claim in June 2006, partly 
based on this opinion.  However, no VA etiological opinion 
was ever secured as to whether the veteran's present cervical 
and lumbar spine conditions were directly related to his in-
service trauma.  In other words, although a VA opinion was 
obtained on the issue of service connection on a secondary 
basis, no VA opinion was obtained on the issue of service 
connection based on direct in-service incurrence.  Therefore, 
a remand is required for an addendum from any of three 
physicians listed on the February 2002 VA examination report 
to address service connection on a direct basis for the 
chronic lumbar strain issue on appeal.  A VA examination is 
not necessary in order to provide this opinion, unless all of 
the previous three VA examiners are unavailable, and a new 
examiner indicates a physical examination is necessary in 
order to adequately answer the question posed.  

Fifth, as to the increased rating claim for coccygodynia, 
this claim was previously remanded to the RO in the January 
2002 and June 2006 Board decisions.  Although it appears some 
of the requested development was actually completed by the RO 
(specifically, a VCAA Dingess letter was sent out), it is 
still not clear whether the rest of the development was 
completed (in particular, securing a VA examination to 
determine the severity of his service-connected 
coccygodynia), because the claims file has remained at the 
Board for quite some time due to the protracted disposition 
of the other issues on appeal.  Consequently, in light of 
Stegall, supra, a VA examination to determine the current 
severity of his coccygodynia disability should be requested 
by the RO (AMC).     

Sixth, as to the issue of service connection for a 
psychiatric disorder as secondary to service-connected 
coccygodynia, in June 2006 the Board previously remanded this 
issue.  Specifically, this issue was remanded for a VA 
examination and opinion to determine if any current 
psychiatric disorder is proximately due to or chronically 
aggravated by the service-connected coccygodynia disability.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Again, it is unclear whether this examination and opinion was 
actually secured.  In light of Stegall, supra, a remand is 
required for a medical examination and opinion on this issue. 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
notifying the veteran and his attorney 
of any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection for a chronic lumbar 
strain claim.  This letter must advise 
the veteran of what information or 
evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  This 
letter must also address secondary 
service connection for a chronic lumbar 
strain on the premise it is proximately 
due to, the result of, or chronically 
aggravated by his service-connected 
coccygodynia.  See 38 C.F.R. § 3.310 
(2008).  Finally, this letter must also 
comply with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).    
Specifically, this letter should 
specifically advise him concerning the 
elements of a disability rating and an 
effective date, which will be assigned 
if his service connection claim is 
granted.

2.	Send the veteran a VCAA notice letter 
for his increased rating claim for 
coccygodynia that complies with the 
recent holding of the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).  In this regard, this letter 
should notify him that, to substantiate 
his claim for a higher rating:

(A) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
coccygodynia disability and the 
effect this worsening has on his 
employment and daily life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
him demonstrating a noticeable 
worsening or increase in severity of 
the coccygodynia disability and the 
effect of this worsening has on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the veteran.  Specifically, he must 
be provided a copy of the complete 
criteria listed under Diagnostic 
Codes 5003 (arthritis), 5021 
(myositis), 5298 (coccygodynia), and 
the General Rating Formula for 
Diseases and Injuries of the Spine.  

(C) he also must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes (DCs), which 
typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(D) as well, this notice must provide 
examples of the types of medical and 
lay evidence he may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing his 
entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability. 

3.	Contact the veteran to ascertain 
whether he has had any additional 
relevant treatment at the VAMC in San 
Juan, Puerto Rico, since September 
2001.  Then obtain the records of any 
relevant medical treatment from that 
location after September 2001.  In 
addition, obtain the records of any 
recent hospitalization for the veteran 
due to a spinal injury from the VAMC in 
Richmond, Virginia.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in 
the file.

4.	Once any additional records are 
secured, request that at least one of 
the previous February 2002 VA examiners 
provide an addendum to their previous 
opinion, if at least one of them is 
still available.  Specifically, at 
least one of these physicians should 
provide a clarification as to whether 
any of the spinal pathology currently 
manifest is at least as likely as not 
related to the in-service trauma the 
veteran experienced.  In other words, 
please indicate if the veteran's 
current lumbar and cervical conditions 
are directly related to his military 
service.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
veteran's pertinent medical history - 
including, in particular, the records 
of the treatment in question.  Another 
VA examination is not necessary in 
order to provide this opinion, unless 
all of the previous three VA examiners 
listed on the February 2002 report are 
unavailable, and a new examiner 
indicates a physical examination is 
necessary in order to adequately answer 
the question posed.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

5.	Afford the veteran another VA 
examination, by an appropriate 
specialist, to ascertain the extent of 
disability solely attributable to the 
service-connected coccygodynia.  In 
this respect, an examiner must clearly 
differentiate the symptomatology caused 
by the service-connected disorder from 
that caused by any non-service 
connected disorder(s).  All appropriate 
tests and studies should be performed 
and all findings must be reported in 
detail.  If there are other disorders 
found, in addition to coccygodynia, the 
examiner should reconcile the diagnoses 
and specify which symptoms are 
associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file and a copy of this 
remand must be made available to the 
examiner prior to completion of the 
examination report.

6.	Thereafter, and only after the 
completion the above, schedule the 
veteran for a VA psychiatric 
examination to determine the nature and 
etiology of the veteran's claimed 
psychiatric disability.  The claims 
folder must be made available to the 
examiner(s) prior to the examination, 
and the examiner should acknowledge 
such review of the pertinent evidence 
in the examination report.  All 
indicated studies should be performed 
and all manifestations of current 
disability should be described in 
detail.  The examiner should address 
the following:

Does the veteran have any current, 
chronic psychiatric disability?  If so, 
is it at least as likely as not that any 
current psychiatric disorder is being 
caused or aggravated beyond natural 
progression by symptoms caused by the 
veteran's service-connected coccygodynia?  
In answering this question, the examiner 
must separate any symptoms attributable 
to the service-connected coccygodynia 
from any nonservice-connected medical 
condition shown to be present and should 
include review of the findings made from 
the VA examination scheduled to ascertain 
the severity of veteran's service-
connected coccygodynia.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.
 
7.	Upon completion of this additional 
notice and development, then 
readjudicate all claims on appeal in 
light of any additional evidence 
secured.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his attorney a 
supplemental SOC (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

